In his findings of fact upon a bill to enjoin the plaintiffs’ neighbor from interfering with the plaintiffs’ use of a twelve foot strip between the two properties, the judge declined to make a determination whether the plaintiffs had acquired an easement by prescription or otherwise because all necessary parties were not before him. The decree, however, recited that the parties have "mutual and permissive rights in the twelve-foot strip.” In view of the judge’s inability to make the determina-*780tian referred to, the decree is to be modified by striking paragraph 1 and by substituting therefor a paragraph providing that neither party shall deny to the other access to the other’s property by means of the twelve foot strip. As thus modified the decree is affirmed.
Bichará 0. Staff for the defendants.
John P. Gurley, Jr., for the plaintiffs.